Exhibit 10.66


EXECUTION VERSION


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






WARRANT TO PURCHASE COMMON STOCK
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) AN INVESTMENT AGREEMENT, DATED AS OF
DECEMBER 20, 2018, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM,
INC., A DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND
(2) AN AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, DATED AS OF DECEMBER 20,
2018 (AS THE SAME MAY BE AMENDED, RESTATED, MODIFIED OR SUPPLEMENTED FROM TIME
TO TIME), BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC. THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENTS. ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.
WARRANT
to purchase
14,801,369
Shares of Common Stock of
Air Transport Services Group, Inc.
a Delaware Corporation
Issue Date: December 20, 2018
1.Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.
“2016 Investment Agreement” means the Investment Agreement, dated as of March 8,
2016, as amended from time to time, by and between the Corporation and Amazon,
including all annexes, schedules and exhibits thereto.
“2018 Investment Agreement” means the Investment Agreement, dated as of December
20, 2018, as it may be amended from time to time, by and between the Corporation
and Amazon, including all annexes, schedules and exhibits thereto.





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“A&R ATSA” means that certain Amended and Restated Air Transportation Services
Agreement, by and between the Corporation and Amazon.com Services, Inc. dated as
of December 20, 2018, as the same may be amended, restated, modified or
supplemented from time to time.
“Affiliate” has the meaning ascribed to it in the 2018 Investment Agreement.
“Aggregate Consideration” has the meaning ascribed to it in Section 12(ii).
“Air Transportation Agreements” has the meaning ascribed to it in the 2018
Investment Agreement.
“Aircraft Lease Agreement” means an Aircraft Lease Agreement by and between
Amazon or one of its Affiliates and the Corporation or one of its Affiliates in
the form attached to the Air Transportation Agreements.
“Amazon” means Amazon.com, Inc., a Delaware corporation.
“Amazon Warrants” means any warrant that has been or may be issued pursuant to
the 2016 Investment Agreement or the 2018 Investment Agreement.
“Antitrust Law” has the meaning ascribed to it in the 2018 Investment Agreement.
“Appraisal Procedure” means a procedure whereby two independent, nationally
recognized appraisers, one chosen by the Corporation and one by the
Warrantholder, shall mutually agree upon the determinations then the subject of
appraisal. Each party shall deliver a notice to the other appointing its
appraiser within 15 days after the Appraisal Procedure is invoked. If within 30
days after appointment of the two appraisers they are unable to agree upon the
amount in question, a third independent, nationally recognized appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers or, if such two first appraisers fail to agree upon the appointment
of a third appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in appraisal of the subject matter to be appraised. In such
event, the decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Corporation and the Warrantholder; otherwise, the average of
all three determinations shall be binding upon the Corporation and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be borne
50% by the Corporation and 50% by the Warrantholder.
“Assumed Payment Amount” has the meaning ascribed to it in Section 12(iv).
“Attribution Parties” has the meaning ascribed to it in Section 14(a).


-2-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Board of Directors” means the board of directors of the Corporation.
“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Corporation.
“Business Day” has the meaning ascribed to it in the 2018 Investment Agreement.
“Cash Exercise” has the meaning set forth in Section 3.
“Cashless Exercise” has the meaning set forth in Section 3.
“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the VWAP for the Common
Stock for the 30 Trading Days immediately preceding such exercise date over (y)
the Exercise Price, and (ii) the denominator of which is the VWAP for the Common
Stock for the 30 Trading Days immediately preceding such exercise date.
“Change of Control Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or group of Persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates) becomes the beneficial owner, directly or indirectly, of
35% or more of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation, (b) any transaction or series of
related transactions in which the stockholders of the Corporation immediately
prior to such transaction or series of related transactions (the
“Pre-Transaction Stockholders”) cease to beneficially own, directly or
indirectly, at least 65% of the outstanding Equity Interests (measured by either
voting power or economic interests) of the Corporation; provided that this
clause (b) shall not apply if (i) such transaction or series of related
transactions is an acquisition by the Corporation effected, in whole or in part,
through the issuance of Equity Interests of the Corporation, (ii) such
acquisition does not result in a Person or group of Persons within the meaning
of Section 13(d)(3) of the Exchange Act beneficially owning, directly or
indirectly, a greater percentage of the outstanding Equity Interests (measured
by either voting power or economic interests) of the Corporation than the
Warrantholder, and (iii) the Pre-Transaction Stockholders continue to
beneficially own, directly or indirectly, at least 65% of the outstanding Equity
Interests (measured by voting power and economic interests) of the Corporation,
(c) any Business Combination as a result of which at least 35% ownership of the
Corporation is transferred to another Person or group of Persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates), (d) individuals who constitute the Continuing Directors,
taken together, ceasing for any reason to constitute at least a majority of the
Board of Directors, or (e) any sale or lease or exchange, transfer, license or
disposition of a business, deposits or assets that constitute 35% or more of the
consolidated assets, business, revenues, net income, assets or deposits of the
Corporation.
“Charter Amendment Approval” has the meaning ascribed to it in the 2018
Investment Agreement.


-3-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Citizen of the United States” has the meaning ascribed to it in the 2018
Investment Agreement.
“Committed Aircraft” has the meaning ascribed to it in the A&R ATSA.
“Common Stock” means the Common Stock, $0.01 par value per share, of the
Corporation.
“Company Stockholder Meeting” has the meaning ascribed to it in the 2018
Investment Agreement.
“Company Stockholders” has the meaning ascribed to it in the 2018 Investment
Agreement.
“Confidentiality Agreement” has the meaning ascribed to it in the 2018
Investment Agreement.
“Continuing Directors” means the directors of the Corporation on the date hereof
and each other director, if, in each case, such other director’s nomination for
election to the Board of Directors is recommended by more than 50% of the
Continuing Directors or more than 50% of the members of the Nominating and
Governance Committee of the Board of Directors that are Continuing Directors.
“conversion” has the meaning ascribed to it in Section 12(ii).
“Convertible Securities” has the meaning ascribed to it in Section 12(ii).
“Corporation” means Air Transport Services Group, Inc., a Delaware corporation.
“DOT Approval” has the meaning ascribed to it in the 2018 Investment Agreement.
“Election Mechanic” has the meaning set forth in Section 12(v).
“Equity Interests” means any and all (a) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(b) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (c) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Exercise Period” has the meaning set forth in Section 3.


-4-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Exercise Price” means $21.5265.
“Existing Convertible Note Warrants” has the meaning ascribed to it in the 2018
Investment Agreement.
“Existing Convertible Notes” has the meaning ascribed to it in the 2018
Investment Agreement.
“Existing Lease” has the meaning ascribed to it in the 2018 Investment
Agreement.
“Expiration Time” has the meaning set forth in Section 3.
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and evidenced by a written notice delivered
promptly to the Warrantholder (which written notice shall include certified
resolutions of the Board of Directors in respect thereof). If the Warrantholder
objects in writing to the Board of Director’s calculation of fair market value
within 10 Business Days of receipt of written notice thereof and the
Warrantholder and the Corporation are unable to agree on fair market value
during the 10-day period following the delivery of the Warrantholder objection,
the Appraisal Procedure may be invoked by either the Corporation or the
Warrantholder to determine Fair Market Value by delivering written notification
thereof not later than the 30th day after delivery of the Warrantholder
objection. For the avoidance of doubt, the Fair Market Value of cash shall be
the amount of such cash.
“Governmental Entities” has the meaning ascribed to it in the 2018 Investment
Agreement.
“HSR Act” has the meaning ascribed to it in the 2018 Investment Agreement.
“Initial Number” has the meaning ascribed to it in Section 12(ii).
“Initial Stockholder Meeting” has the meaning ascribed to it in the 2018
Investment Agreement.
“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of the Common Stock or of such security, as applicable, on The NASDAQ Global
Select Market on such day. If the Common Stock or such security, as applicable,
is not listed on The NASDAQ Global Select Market as of any date of
determination, the Market Price of the Common Stock or such security, as
applicable, on such date of determination means the closing sale price on such
date as reported in the composite transactions for the principal U.S. national
or regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or, if no closing sale price is reported,
the last reported sale price on such date on the principal U.S. national or
regional securities exchange on which the


-5-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Common Stock or such security, as applicable, is so listed or quoted, or if the
Common Stock or such security, as applicable, is not so listed or quoted on a
U.S. national or regional securities exchange, the last quoted bid price on such
date for the Common Stock or such security, as applicable, in the
over-the-counter market as reported by OTC Markets Group Inc. or similar
organization, or, if that bid price is not available, the Market Price of the
Common Stock or such security, as applicable, on that date shall mean the Fair
Market Value per share as of such date of the Common Stock or such security. For
the purposes of determining the Market Price of the Common Stock or any such
security, as applicable, on the Trading Day preceding, on or following the
occurrence of an event, (a) that Trading Day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the
applicable exchange, market or organization, or, if trading is closed at an
earlier time, such earlier time and (b) that Trading Day shall end at the next
regular scheduled closing time, or if trading is closed at an earlier time, such
earlier time (for the avoidance of doubt, and as an example, if the Market Price
is to be determined as of the last Trading Day preceding a specified event and
the closing time of trading on a particular day is 4:00 p.m. and the specified
event occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).
“NASDAQ Approval” has the meaning ascribed to it in the 2018 Investment
Agreement.
“Other Voting Securities” means, other than (a) Common Stock (and, for the
avoidance of doubt, Common Stock expressly excludes, and “Other Voting
Securities” expressly includes, any separate class or series of common stock of
the Corporation with the right to vote in the election of any directors of the
Corporation or otherwise on any other matters (whether separately as a class or
series, or together with shares of Common Stock) with respect to which Common
Stock is entitled to vote), (b) any rights issued (or any securities issued in
respect of such rights) in connection with the adoption of a stockholder rights
plan in customary form (including with respect to the receipt of such rights in
respect of shares of Common Stock (including Warrant Shares) issued subsequent
to the initial dividend or distribution of such rights), or (c) any securities
issued to directors, advisors, employees or consultants of the Corporation
pursuant to a stock option plan, employee stock purchase plan, restricted stock
plan, other employee benefit plan or similar compensatory arrangement or
agreement approved by the Board of Directors, any (i) securities with the right
to vote in the election of any directors of the Corporation or otherwise on any
other matters (whether separately as a class or series, or together with shares
of Common Stock) with respect to which Common Stock is entitled to vote, and
(ii) securities convertible into or exchangeable for any such securities, and
any and all warrants, rights or options to purchase any of the foregoing.
“Other Voting Security Event” means the earliest to occur of the authorization,
designation or issuance by the Corporation of, approval or authorization by the
Corporation of the issuance of, or agreement or other commitment by the
Corporation to issue, any Other Voting Securities.
“Permitted Repurchase” means (a) a Repurchase of up to 10,000,000 shares of
Common Stock in the aggregate pursuant to one or more “Dutch Auction” tender
offers at a price no greater


-6-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




than 10% above the Fair Market Value of the Common Stock at the time of such
Repurchase or (b) a purchase of Equity Interests of the Corporation by the
Corporation or any Affiliate thereof pursuant to and in compliance with the
requirements of Rule 10b-18 under the Exchange Act.
“Permitted Transactions” has the meaning ascribed to it in Section 12(ii).
“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used


in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
“Post-Issuance Adjustment” has the meaning ascribed to it in Section 12(ii).
“Pricing Date” has the meaning ascribed to it in Section 12(ii).
“Repurchases” means any transaction or series of related transactions to
purchase Equity Interests of the Corporation or any of its subsidiaries by the
Corporation or any subsidiary thereof for a purchase price greater than Fair
Market Value pursuant to any tender offer or exchange offer (whether or not
subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder), whether for cash, Equity Interests of the Corporation,
other securities of the Corporation, evidences of indebtedness of the
Corporation or any other Person or any other property (including Equity
Interests, other securities or evidences of indebtedness of a subsidiary), or
any combination thereof, effected while this Warrant is outstanding.
“Restricted Warrant Exercise” has the meaning ascribed to it in the 2018
Investment Agreement.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Stockholders Agreement” means the Amended and Restated Stockholders Agreement,
dated as of December 20, 2018, as it may be amended from time to time, by and
between the Corporation and Amazon, including all annexes, schedules and
exhibits thereto.
“Subject Adjustment” has the meaning set forth in Section 12(vii).
“subsidiary” has the meaning ascribed to it in the 2018 Investment Agreement.
“Subject Record Date” has the meaning set forth in Section 12(vii).
“Trading Day” means a day on which The NASDAQ Global Select Market is open for
trading.


-7-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Transaction Documents” has the meaning ascribed to it in the 2018 Investment
Agreement.
“Vesting Event” means (a) with respect to increments of 589,829 Warrant Shares,
each time Amazon or one of its Affiliates executes an Aircraft Lease Agreement
with the Corporation or one of its Affiliates for a Committed Aircraft in
accordance with the terms of the A&R ATSA, (b) with respect to increments of
278,221 Warrant Shares, each time Amazon or one of its Affiliates executes an
extension of an Existing Lease for a Boeing 767-200 model Aircraft or Boeing
767-300 model Aircraft in accordance with the terms of the A&R ATSA or (c) with
respect to increments of 333,865 Warrant Shares, each time a Committed Aircraft
commences operations in accordance with the terms of the A&R ATSA. For the
avoidance of doubt, Vesting
Events will stop occurring once the total number of Warrant Shares authorized
under Section 2 have vested pursuant to Vesting Events and if a given Vesting
Event would cause the number of shares vested to increase over this threshold
then only the number of shares up to and including the total number of Warrant
Shares authorized under Section 2 shall vest during the final such Vesting
Event.
“VWAP” means the volume weighted average price per share of Common Stock on The
NASDAQ Global Select Market (as reported by Bloomberg L.P. (or its successor)
or, if not available, by another authoritative source mutually agreed by the
Corporation and Amazon) in respect of the period from the scheduled open of
trading until the scheduled close of trading of the primary trading session on
such trading day. If the VWAP cannot be calculated for such Common Stock with
respect to such dates, the VWAP of such security shall be the fair market value
of the Common Stock as reasonably determined in good faith jointly by the Board
of Directors and the Warrantholder. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period to the extent
not taken into account in the reported calculation.
“Warrant” means this Warrant, issued pursuant to the 2018 Investment Agreement.
“Warrant Shares” has the meaning set forth in Section 2.
“Warrantholder” has the meaning set forth in Section 2.
2.    Number of Warrant Shares; Exercise Price. This certifies that, for value
received, Amazon or its permitted assigns (the “Warrantholder”) is entitled,
upon the terms hereinafter set forth, to acquire from the Corporation, in whole
or in part, up to an aggregate of 14,801,369 fully paid and nonassessable shares
of Common Stock (the “Warrant Shares”), at a purchase price per share of Common
Stock equal to the Exercise Price. The Warrant Shares and Exercise Price are
subject to adjustment as provided herein, and all references to “Common Stock,”
“Warrant Shares” and “Exercise Price” herein shall be deemed to include any such
adjustment or series of adjustments.


-8-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




3.    Exercise of Warrant; Term; Other Agreements; Cancelation.
(i)    Promptly following the occurrence of a Vesting Event, the Corporation
shall deliver to the Warrantholder a Notice of Vesting Event in the form
attached as Annex A hereto; provided that neither the delivery, nor the failure
of the Corporation to deliver, such Notice of Vesting Event shall affect or
impair the rights of the parties hereunder.
(ii)    Subject to Section 2, Section 3(iii), Section 12(v) and Section 13, as
well as the Charter Amendment Approval, the DOT Approval and the expiration or
termination of any applicable waiting period pursuant to the HSR Act, each if
applicable, the right to purchase Warrant Shares represented by this Warrant is
exercisable, in whole or in part by the Warrantholder, at any time or from time
to time from and after the applicable Vesting Event, but in no event later than
5:00 p.m., New York City time, on December 20, 2025 (such time, the “Expiration
Time” and such period from and after the applicable Vesting Event through the
Expiration Time, the “Exercise Period”), by (A) the surrender of this Warrant
and the Notice of
Exercise attached as Annex B hereto, duly completed and executed on behalf of
the Warrantholder, at the principal executive office of the Corporation located
at 145 Hunter Drive, Wilmington, OH 45177, Attn: W. Joseph Payne (or such other
office or agency of the Corporation in the United States as it may designate by
notice in writing to the Warrantholder), and (B) payment of the Exercise Price
for the Warrant Shares thereby purchased by, at the sole election of the
Warrantholder, either: (i) tendering in cash, by certified or cashier’s check
payable to the order of the Corporation, or by wire transfer of immediately
available funds to an account designated by the Corporation (such manner of
exercise, a “Cash Exercise”) or (ii) without payment of cash, by reducing the
number of Warrant Shares obtainable upon the exercise of this Warrant (either in
full or in part, as applicable) and payment of the Exercise Price in cash so as
to yield a number of Warrant Shares obtainable upon the exercise of this Warrant
(either in full or in part, as applicable) equal to the product of (x) the
number of Warrant Shares issuable upon the exercise of this Warrant (either in
full or in part, as applicable) (if payment of the Exercise Price were being
made in cash) and (y) the Cashless Exercise Ratio (such manner of exercise, a
“Cashless Exercise”).
(iii)    Notwithstanding anything herein to the contrary, this Warrant may not
be exercised with respect to any Warrant Shares, and the Corporation shall not
be required to issue any Warrant Shares pursuant to this Warrant, until the
Initial Stockholder Meeting shall have been held and the Company Stockholders
shall have voted on the authorization of the Restricted Warrant Exercise. Unless
and until the NASDAQ Approval is obtained, (a) the Warrantholder shall not have
the right to acquire any Warrant Shares (including, for the avoidance of doubt,
upon the consummation of a Change of Control Transaction), and the Corporation
shall not be required to issue any Warrant Shares, in excess of [*] (subject to
applicable adjustments) pursuant to any warrant that has been or may be issued
pursuant to the 2018 Investment Agreement, and (b) the Warrantholder shall not
vote any shares of the Common Stock issuable upon exercise of this Warrant in
respect of the Nasdaq Approval at any subsequent meeting of the Company
Stockholders.


-9-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(iv)    Notwithstanding the foregoing, if at any time during the Exercise Period
(I) the Warrantholder has not obtained the approval, exemption, authorization or
consent (including the expiration or termination of any waiting periods, as
applicable) from any Governmental Entity required pursuant to the HSR Act, any
other Antitrust Law or otherwise in connection with the exercise of this Warrant
in full, or (II) the Warrantholder has not exercised this Warrant in full as a
result of there being insufficient Warrant Shares available for issuance or the
lack of any required corporate approval, then the Expiration Time shall be
deemed for all purposes hereunder not to have occurred until the later of (x)
December 20, 2025 and (y) the date that is 180 days following the first date on
which the Warrantholder has obtained all such approvals, exemptions,
authorizations or consents (including any applicable expirations or terminations
of applicable waiting periods) and is able to exercise this Warrant in respect
of all vested Warrant Shares.
(v)    If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder shall be entitled to receive from the Corporation, upon request, a
new warrant of like tenor in substantially identical form for the purchase of
that number of Warrant Shares equal


to the difference between the number of Warrant Shares subject to this Warrant
and the number of Warrant Shares as to which this Warrant is so exercised.
(vi)    This Warrant, including with respect to its cancelation, is subject to
the terms and conditions of the 2018 Investment Agreement and the Stockholders
Agreement. Without affecting in any manner any prior exercise of this Warrant
(or any Warrant Shares previously issued hereunder), if (a) the 2018 Investment
Agreement is terminated in accordance with Section 5.1 thereof or (b) the
Warrantholder delivers to the Corporation a written, irrevocable commitment not
to exercise this Warrant, the Corporation shall have no obligation to issue, and
the Warrantholder shall have no right to acquire, the unvested portion of any
Warrant Shares under this Warrant.
4.    Issuance of Warrant Shares; Authorization; Listing. Certificates for
Equity Interests issued upon exercise of this Warrant shall be issued on the
third Business Day following the date of exercise of this Warrant in accordance
with its terms in the name of the Warrantholder and shall be delivered to the
Warrantholder. The Corporation hereby represents and warrants that any Equity
Interests issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will (subject to obtaining the Charter Amendment
Approval) be validly issued, fully paid and nonassessable and free of any liens
or encumbrances (other than liens or encumbrances created by the Transaction
Documents, arising as a matter of applicable law or created by or at the
direction of the Warrantholder or any of its Affiliates). The Equity Interests
so issued shall be deemed for all purposes to have been issued to the
Warrantholder as of the close of business on the date on which this Warrant and
payment of the Exercise Price are delivered to the Corporation in accordance
with the terms of this Warrant, notwithstanding that the stock transfer books of
the Corporation may then be closed or certificates representing such Equity
Interests may not be actually delivered on such date. The Corporation shall at
all times reserve and keep available, out of its authorized but unissued Equity
Interests, solely for the purpose of providing for the exercise of this Warrant,
the


-10-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




aggregate Equity Interests issuable upon exercise of this Warrant in full
(disregarding whether or not this Warrant is exercisable by its terms at any
such time); provided, that the authorization of any Warrant Shares in excess of
[*] will require the Charter Amendment Approval. The Corporation shall, at its
sole expense, procure, subject to issuance or notice of issuance, the listing of
any Equity Interests issuable upon exercise of this Warrant on the principal
stock exchange on which such Equity Interests are then listed or traded,
promptly after such Equity Interests are eligible for listing thereon.
5.    No Fractional Shares or Scrip. No fractional Warrant Shares or other
Equity Interests or scrip representing fractional Warrant Shares or other Equity
Interests shall be issued upon any exercise of this Warrant. In lieu of any
fractional share to which a Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock or such other Equity Interests on the last trading day
preceding the date of exercise less the Exercise Price for such fractional
share.
6.    No Rights as Stockholders; Transfer Books. Without limiting in any respect
the provisions of the 2018 Investment Agreement or the Stockholders Agreement
and except as otherwise provided by the terms of this Warrant, this Warrant does
not entitle the Warrantholder to (i) receive dividends or other distributions,
(ii) consent to any action of the stockholders of the Corporation, (iii) receive
notice of or vote at any meeting of the stockholders, (iv) receive notice of any
other proceedings of the Corporation, or (v) exercise any other rights
whatsoever, in any such case, as a stockholder of the Corporation prior to the
date of exercise hereof.
7.    Charges, Taxes and Expenses. Issuance of this Warrant and issuance of
certificates for Equity Interests to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax (other than taxes in respect of any transfer occurring
contemporaneously therewith) or other incidental expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Corporation.
8.    Transfer/Assignment.
(i)    This Warrant may only be transferred to an Affiliate of Amazon. The
Warrant Shares may only be transferred in accordance with the terms of the
Stockholders Agreement. Subject to compliance with the first two sentences of
this Section 8, the legend as set forth on the cover page of this Warrant and
the terms of the Stockholders Agreement, this Warrant and all rights hereunder
are transferable, in whole or in part, upon the books of the Corporation by the
registered holder hereof in person or by duly authorized attorney, and a new
Warrant shall be made and delivered by the Corporation, of the same tenor and
date as this Warrant but registered in the name of one or more transferees, upon
surrender of this Warrant, duly endorsed, to the office or agency of the
Corporation described in Section 3. If the transferring holder does not transfer
the entirety of its rights to purchase all Warrant Shares hereunder, such holder
shall be entitled to receive from the Corporation a new Warrant in substantially
identical form for the purchase of that number of Warrant Shares as to which the
right to purchase was not transferred. All expenses (other than stock transfer
taxes) and other charges payable in connection with the preparation, execution
and delivery of the


-11-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




new Warrants pursuant to this Section 8 shall be paid by the Corporation, other
than the costs and expenses of counsel or any other advisor to the Warrantholder
and its transferee.
(ii)    If and for so long as required by the 2018 Investment Agreement, this
Warrant Certificate shall contain a legend as set forth in Section 4.2 of the
2018 Investment Agreement.
9.    Exchange and Registry of Warrant. This Warrant is exchangeable, subject to
applicable securities laws, upon the surrender hereof by the Warrantholder to
the Corporation, for a new warrant or warrants of like tenor and representing
the right to purchase the same aggregate number of Warrant Shares. The
Corporation shall maintain a registry showing the name and address of the
Warrantholder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at the
office of the Corporation, and the Corporation shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.
10.    Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Corporation shall make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same aggregate
number of Warrant Shares as provided for in such lost, stolen, destroyed or
mutilated Warrant.
11.    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.
12.    Adjustments and Other Rights. The Exercise Price and Warrant Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time as follows; provided that if more than one subsection of this Section 12
is applicable to a single event, the subsection shall be applied that produces
the largest adjustment and no single event shall cause an adjustment under more
than one subsection of this Section 12 so as to result in duplication.
(i)    Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Corporation shall at any time or from time to time (a) declare, order, pay or
make a dividend or make a distribution on its Common Stock in shares of Common
Stock, (b) split, subdivide or reclassify the outstanding shares of Common Stock
into a greater number of shares or (c) combine or reclassify the outstanding
shares of Common Stock into a smaller number of shares, the number of Warrant
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such split, subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder immediately after such


-12-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




record date or effective date, as the case may be, shall be entitled to purchase
the number of shares of Common Stock which such holder would have owned or been
entitled to receive in respect of the shares of Common Stock subject to this
Warrant after such date had this Warrant been exercised in full immediately
prior to such record date or effective date, as the case may be (disregarding
whether or not this Warrant had been exercisable by its terms at such time). In
the event of such adjustment, the Exercise Price in effect at the time of the
record date for such dividend or distribution or the effective date of such
split, subdivision, combination or reclassification shall be immediately
adjusted to the number obtained by dividing (x) the product of (1) the number of
Warrant Shares issuable upon the exercise of this Warrant in full before the
adjustment determined pursuant to the immediately preceding sentence
(disregarding whether or not this Warrant was exercisable by its terms at such
time) and (2) the Exercise Price in effect immediately prior to the record or
effective date, as the case may be, for the dividend, distribution, split,
subdivision, combination or reclassification giving rise to such adjustment by
(y) the new number of Warrant Shares issuable upon exercise of the Warrant in
full determined pursuant to the immediately preceding sentence (disregarding
whether or not this Warrant is exercisable by its terms at such time).
(ii)    Certain Issuances of Common Shares or Convertible Securities. If the
Corporation shall at any time or from time to time issue shares of Common Stock
(or rights or warrants or any other securities or rights exercisable or
convertible into or exchangeable (collectively, a “conversion”) for shares of
Common Stock (collectively, “convertible securities”)) (other than in Permitted
Transactions or a transaction to which the adjustments set forth in subsection
(i) of this Section 12 are applicable), without consideration or at a
consideration per share (or having a conversion price per share) that is less
than 100% of the
Market Price of Common Stock immediately prior to the date of the agreement on
pricing of such shares(or of such convertible securities) (such date of
agreement, the “Pricing Date”) then, in such event:
(A)    the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the Pricing Date (the “Initial Number”) shall be increased
to the number obtained by multiplying the Initial Number by a fraction (I) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of
additional shares of Common Stock issued (or into which convertible securities
may be converted) and (II) the denominator of which shall be the sum of (x) the
number of shares of Common Stock outstanding immediately prior to the Pricing
Date and (y) the number of shares of Common Stock (rounded to the nearest whole
share) which the Aggregate Consideration in respect of such issuance of shares
of Common Stock (or convertible securities) would purchase at the Market Price
of Common Stock immediately prior to the Pricing Date; and
(B)    the Exercise Price payable upon exercise of this Warrant shall be
adjusted by multiplying such Exercise Price in effect immediately prior to the
Pricing Date by a fraction, the numerator of which shall be the number of shares
of Common Stock issuable upon exercise of this Warrant in full immediately prior
to the adjustment pursuant to


-13-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




clause (A) above (disregarding whether or not this Warrant was exercisable by
its terms at such time), and the denominator of which shall be the number of
shares of Common Stock issuable upon exercise of this Warrant in full
immediately after the adjustment pursuant to clause (A) above (disregarding
whether or not this Warrant is exercisable by its terms at such time).
For purposes of the foregoing, (1) the “Aggregate Consideration” in respect of
such issuance of shares of Common Stock (or convertible securities) shall be
deemed to be equal to the sum of the net offering price (before deduction of any
related expenses payable to third parties, including discounts and commissions)
of all such shares of Common Stock and convertible securities, plus the
aggregate amount, if any, payable upon conversion of any such convertible
securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
convertible securities are convertible at such time)); (2) in the case of the
issuance of such shares of Common Stock or convertible securities for, in whole
or in part, any non-cash property (or in the case of any non-cash property
payable upon conversion of any such convertible securities), the consideration
represented by such non-cash property shall be deemed to be the Market Price (in
the case of securities) and/or Fair Market Value (in all other cases), as
applicable, of such non-cash property as of immediately prior to the Pricing
Date (before deduction of any related expenses payable to third parties,
including discounts and commissions); (3) on any increase in the number of
shares of Common Stock deliverable upon conversion of any such issued
convertible securities, and/or any decrease in the consideration receivable by
the Corporation in respect of any such conversion (each, a “Post-Issuance
Adjustment”), then, to the extent that, in respect of the same facts and events,
the adjustment provisions set forth in this Section 12 (excluding this
clause (3)) do not result in a proportionate increase in the number of Warrant
Shares issuable upon the
exercise of this Warrant, and/or proportionate decrease in the Exercise Price
payable upon exercise of this Warrant, in each case equal to or greater than the
proportionate increase and/or decrease, respectively, in respect of such
convertible securities, then the number of Warrant Shares issuable, and the
Exercise Price payable, upon exercise of this Warrant, in each case then in
effect, shall forthwith be readjusted to such number of Warrant Shares and such
Exercise Price as would have been obtained had the Post-Issuance Adjustment been
effective in respect of such convertible securities as of immediately prior to
the Pricing Date of such convertible securities; (4) if the Exercise Price and
the number of Warrant Shares issuable upon exercise of this Warrant shall have
been adjusted upon the issuance of any convertible securities in accordance with
this Section 12, subject to clause (3) above, no further adjustment of the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall be made for the actual issuance of shares of Common Stock upon the
actual conversion of such convertible securities in accordance with their terms;
and (5) “Permitted Transactions” shall include (a) issuances of shares of Common
Stock (including upon exercise of options) to directors, advisors, employees or
consultants of the Corporation pursuant to a stock option plan, employee stock
purchase plan, restricted stock plan, other employee benefit plan or other
similar compensatory agreement or arrangement approved by the Board of
Directors, (b) issuances of shares of Common Stock in accordance with or
pursuant to any Existing


-14-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Convertible Notes or Existing Convertible Note Warrants and (c) issuances of any
Amazon Warrants or shares of Common Stock in accordance with or pursuant to the
Amazon Warrants, including in connection with the exercise of this Warrant. Any
adjustment made pursuant to this Section 12(ii) shall become effective
immediately upon the date of such issuance. For the avoidance of doubt, no
increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this
Section 12(ii).
(iii)    Distributions. If the Corporation shall fix a record date for the
making of a dividend or other distribution (by spin-off or otherwise) on shares
of Common Stock, whether in cash, Equity Interests of the Corporation, other
securities of the Corporation, evidences of indebtedness of the Corporation or
any other Person or any other property (including Equity Interests, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, excluding (A) dividends or distributions subject to adjustment pursuant
to Section 12(i) or (B) dividends or distributions of rights in connection with
the adoption of a stockholder rights plan in customary form (including with
respect to the receipt of such rights in respect of shares of Common Stock
(including Warrant Shares) issued subsequent to the initial dividend or
distribution of such rights), then in each such case, the number of Warrant
Shares issuable upon exercise of this Warrant in full (disregarding whether or
not this Warrant had been exercisable by its terms at such time) shall be
increased by multiplying such number of Warrant Shares by a fraction, the
numerator of which is the Market Price per share of Common Stock on such record
date and the denominator of which is the Market Price per share of Common Stock
on such record date less the Fair Market Value of the cash and/or any other
property, as applicable, to be so paid or distributed in such dividend or
distribution in respect of one share of Common Stock (in each case as of the
record date of such dividend or distribution); such adjustment shall take effect
on the record date for such dividend or distribution. In the event of such
adjustment, the Exercise Price shall immediately be decreased by multiplying
such Exercise Price by a fraction, the numerator of which is the number of
Warrant Shares issuable upon the exercise of this Warrant in full immediately
prior to such adjustment (disregarding whether or not this Warrant
was exercisable by its terms at such time), and the denominator of which is the
new number of Warrant Shares issuable upon exercise of this Warrant determined
in accordance with the immediately preceding sentence. Notwithstanding the
foregoing, in the event that the Fair Market Value of the cash and/or any other
property, as applicable, to be so paid or distributed in such dividend or
distribution in respect of one share of Common Stock (in each case as of the
record date of such dividend or distribution) is equal to or greater than the
Market Price per share of Common Stock on such record date, then proper
provision shall be made such that upon exercise of this Warrant, the
Warrantholder shall receive, in addition to the applicable Warrant Shares, the
amount and kind of such cash and/or any other property such Warrantholder would
have received had such Warrantholder exercised this Warrant immediately prior to
such record date (disregarding whether or not this Warrant had been exercisable
by its terms at such time). For purposes of the foregoing, in the event that
such dividend or distribution in question is ultimately not so made, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board of Directors determines not to


-15-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




make such dividend or distribution, to the Exercise Price that would then be in
effect and the number of Warrant Shares that would then be issuable upon
exercise of this Warrant if such record date had not been fixed. For the
avoidance of doubt, no increase to the Exercise Price or decrease in the number
of Warrant Shares issuable upon exercise of this Warrant shall be made pursuant
to this Section 12(iii).
Notwithstanding the foregoing provisions of this Section 12(iii), in the event
that all or any portion of any such dividend or other distribution is in Other
Voting Securities, then with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), the
Warrantholder shall have the option, exercisable in writing delivered to the
Corporation within seven Business Days of such Warrantholder’s receipt of the
Corporation’s notice pursuant to Section 12(ix) relating to such dividend or
other distribution, to elect (1) for the foregoing adjustments set forth in this
Section 12(iii) to apply with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable) or (2) in
lieu of the foregoing adjustments set forth in this Section 12(iii) with respect
to such dividend or distribution (or such portion thereof that is in Other
Voting Securities, as applicable), but, for all purposes of this clause (2),
after giving effect to the foregoing adjustments set forth in this
Section 12(iii) with respect to any portion of such dividend or distribution
that is in securities, cash and/or any other property, in each case other than
Other Voting Securities, for its right to receive Warrant Shares upon exercise
of this Warrant to be converted, effective as of the record date of such
dividend or distribution, into the right to exercise this Warrant to acquire
such Warrant Shares plus the Other Voting Securities that such Warrant Shares
would have been entitled to receive upon consummation of such dividend or
distribution, assuming the exercise in full of this Warrant immediately prior to
such record date (disregarding whether or not this Warrant was exercisable by
its terms at such time); provided that for purposes of this clause (2), (x) the
number and type of Other Voting Securities so deliverable upon any exercise of
this Warrant shall be adjusted to take into account any stock or security
dividends, splits, reverse splits, spin-offs, split-ups, mergers,
reclassifications, reorganizations, recapitalizations, combinations or exchanges
of securities and the like from and after the consummation of such dividend or
distribution in question and at or prior to such exercise of this Warrant, and
(y) with respect to any such Other Voting Securities that are described in
clause (b) of the definition of Other Voting Securities, the terms of such Other
Voting Securities, as issued upon exercise of this Warrant, shall take into
account any anti-dilution or other adjustments that would have been applicable
to such Other Voting Securities had such Other Voting Securities been
outstanding from and after the consummation of such dividend or distribution in
question. In the event that such dividend or distribution in question (or such
portion thereof that is in Other Voting Securities, as applicable) is ultimately
not so made, this Warrant shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), as though
the record date thereof had not been fixed.
(iv)    Repurchases. If the Corporation or any subsidiary thereof shall at any
time or from time to time effect Repurchases (other than a Permitted
Repurchase), the Exercise Price


-16-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




then in effect and the number of Warrant Shares issuable upon the exercise of
this Warrant shall be immediately adjusted, in each case in accordance with the
foregoing provisions of this Section 12, as if, in lieu of such Repurchases, the
Corporation had (A) first, declared and paid a dividend, in cash, on shares of
Common Stock in an aggregate amount equal to the Assumed Payment Amount, with a
record date as of the trading day immediately preceding the first public
disclosure of the Corporation’s (or such subsidiary’s) intent to effect such
Repurchase, and (B) second, effected a reverse-split of Common Stock, in the
proportion required to reduce the number of shares of Common Stock outstanding
from (1) the number of such shares outstanding immediately prior to the first
purchase of Equity Interests comprising such Repurchases to (2) the number of
such shares outstanding immediately following the last purchase of Equity
Interests comprising such Repurchases (in the case of this clause (B), with such
adjustments as are appropriate to exclude the effect of any issuances of Equity
Interests, and any dividends, distributions, splits, subdivisions,
reclassifications and combinations subject to adjustment pursuant to
Section 12(i), in each case from and after the first purchase of Equity
Interests comprising such Repurchases and at or prior to the last purchase of
Equity Interests comprising such Repurchases). For the avoidance of doubt, no
increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this
Section 12(iv). For purposes of the foregoing, the “Assumed Payment Amount” with
respect to any Repurchases shall mean the aggregate Market Price (in the case of
securities) and/or Fair Market Value (in the case of cash and/or any other
property), as applicable, as of such Repurchases, of the aggregate consideration
paid to effect such Repurchases.
(v)    Change of Control Transactions. In case of any Change of Control
Transaction or reclassification of Common Stock (other than a reclassification
of Common Stock subject to adjustment pursuant to Section 12(i)),
notwithstanding anything to the contrary contained herein, (a) the Corporation
shall notify the Warrantholder in writing of such Change of Control Transaction
or reclassification as promptly as practicable, (b) subject to clause (c) below,
solely in the event of a Change of Control Transaction that is a Business
Combination or a reclassification, the Warrantholder’s right to receive Warrant
Shares upon exercise of this Warrant shall be converted, effective upon the
occurrence of such Business Combination or reclassification, into the right to
exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) that the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification, and (c) all Warrant Shares
which are not then vested shall vest fully and become non-forfeitable and
immediately exercisable upon consummation of such Change of Control Transaction
or reclassification. In determining the kind and amount of stock, securities or
the property receivable upon exercise of this Warrant upon and following
adjustment pursuant to this paragraph, if the holders of Common Stock have the
right to elect the kind or amount of consideration receivable upon consummation
of such Business Combination (an “Election Mechanic”), then the Warrantholder
shall have the right to make the same election upon exercise of this Warrant
with respect to the number of shares of stock or other


-17-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




securities or property which the Warrantholder shall receive upon exercise of
this Warrant. The Corporation, or the Person or Persons formed by the applicable
Business Combination or reclassification, or that acquire(s) the applicable
shares of Common Stock, as the case may be, shall make lawful provisions to
establish such rights and to provide for such adjustments that, for events from
and after such Business Combination or reclassification, shall be as nearly
equivalent as possible to the rights and adjustments provided for herein, and
the Corporation shall not be a party to or permit any such Business Combination
or reclassification to occur unless such provisions are made as a part of the
terms thereof.
(vi)    Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 12 shall be made to the nearest one-hundredth (1/100th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Warrant Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-hundredth (1/100th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/100th of a share of Common Stock, or more.
(vii)    Timing of Issuance of Additional Securities Upon Certain Adjustments.
In any case in which (a) the provisions of this Section 12 shall require that an
adjustment (the “Subject Adjustment”) shall become effective immediately after a
record date (the “Subject Record Date”) for an event and (b) the Warrantholder
exercises this Warrant after the Subject Record Date and before the consummation
of such event, the Corporation may defer until the consummation of such event
(i) issuing to such Warrantholder the incrementally additional shares of Common
Stock or other property issuable upon such exercise by reason of the Subject
Adjustment and (ii) paying to such Warrantholder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Corporation upon
request shall promptly deliver to such Warrantholder a due bill or other
appropriate instrument evidencing such Warrantholder’s right to receive such
additional shares (or other property, as applicable), and such cash, upon the
consummation of such event.
(viii)    Statement Regarding Adjustments. Whenever the Exercise Price or the
Warrant Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Corporation shall forthwith prepare a statement
showing in reasonable detail the facts requiring such adjustment and the
Exercise Price that shall be in effect and the Warrant Shares into which this
Warrant shall be exercisable after such adjustment, and cause a copy of such
statement to be delivered to the Warrantholder as promptly as practicable.
(ix)    Notice of Adjustment Event. In the event that the Corporation shall
propose to take any action of the type described in this Section 12 (but only if
the action of the type described in this Section 12 would result in an
adjustment in the Exercise Price or the Warrant Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Corporation shall provide written notice to
the Warrantholder,


-18-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




which notice shall specify the record date, if any, with respect to any such
action and the approximate date on which such action is to take place. Such
notice shall also set forth the facts with respect thereto as shall be
reasonably necessary to indicate the effect on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be
deliverable upon exercise of this Warrant. In the case of any action which would
require the fixing of a record date, such notice shall be given at least 10 days
prior to the date so fixed. In case of all other action, such notice shall be
given at least 10 days prior to the taking of such proposed action unless the
Corporation reasonably determines in good faith that, given the nature of such
action, the provision of such notice at least 10 days in advance is not
reasonably practicable from a timing perspective, in which case such notice
shall be given as far in advance prior to the taking of such proposed action as
is reasonably practicable from a timing perspective.
(x)    Adjustment Rules. Any adjustments pursuant to this Section 12 shall be
made successively whenever an event referred to herein shall occur. If an
adjustment in Exercise Price made hereunder would reduce the Exercise Price to
an amount below par value of the Common Stock, then such adjustment in Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.
(xi)    No Impairment. The Corporation shall not, by amendment of its
certificate of incorporation, bylaws or any other organizational document, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Corporation, but shall at all times in good faith
assist in the carrying out of all the provisions of this Warrant. In furtherance
and not in limitation of the foregoing, the Corporation shall not take or permit
to be taken any action which would entitle the Warrantholder to an adjustment
under this Section 12 if the total number of shares of Common Stock issuable
after such action upon exercise of this Warrant in full (disregarding whether or
not this Warrant is exercisable by its terms at such time), together with all
shares of Common Stock then outstanding and all shares of Common Stock then
issuable upon the exercise in full of any and all outstanding Equity Interests
(disregarding whether or not any such Equity Interests are exercisable by their
terms at such time) would exceed the total number of shares of Common Stock then
authorized by its certificate of incorporation.
(xii)    Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Corporation shall take any and all action which may be
necessary, including obtaining regulatory or other governmental, NASDAQ or other
applicable securities exchange, corporate or stockholder approvals or
exemptions, in order that the Corporation may thereafter validly and legally
issue as fully paid and nonassessable all shares of Common Stock, or all other
securities or other property, that the Warrantholder is entitled to receive upon
exercise of this Warrant pursuant to this Section 12.
13.    Mandatory Exercise Upon Business Combination. Notwithstanding anything to
the contrary contained herein, in the event of the consummation prior to the
Expiration Time of a


-19-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Business Combination where all outstanding shares of Common Stock are exchanged
solely for cash consideration, the Corporation shall have the right to cause the
Warrantholder to exercise this Warrant; provided that the Corporation must give
written notice to the Warrantholder at least 10 Business Days prior to the date
of consummation of such qualifying Business Combination, which notice shall
specify the expected date on which such qualifying Business Combination is to
take place and set forth the facts with respect thereto as shall be reasonably
necessary to indicate the amount of cash deliverable upon exercise of this
Warrant and to each outstanding share of Common Stock; provided, further that
the Corporation may only cause this Warrant to be exercised concurrently with
the consummation of such qualifying Business Combination and the Warrantholder
shall be entitled to receive the cash consideration as determined pursuant to
Section 12(v). If the Warrantholder is required to exercise this Warrant
pursuant to this Section 13, the Warrantholder shall notify the Corporation
within five Business Days after receiving the Corporation’s written notice
described above in this Section 13 whether it is electing to exercise this
Warrant through a Cash Exercise or a Cashless Exercise. If the Warrantholder (i)
does not provide such notice within five Business Days after receiving the
Corporation’s written notice described above in this Section 13, or (ii) elects
a Cash Exercise but does not pay the applicable Exercise Price for the Warrant
Shares thereby purchased to the Corporation upon the consummation of such
qualifying Business Combination then, in either such case, the Corporation shall
effect the exercise of this Warrant through a Cashless Exercise.
14.    Beneficial Ownership Limitation.
(a)    Notwithstanding anything in this Warrant to the contrary, the Corporation
shall not honor any exercise of this Warrant, and a Warrantholder shall not have
the right to exercise any portion of this Warrant, to the extent that, after
giving effect to an attempted exercise set forth on an applicable Notice of
Exercise, such Warrantholder (together with such Warrantholder’s Affiliates, and
any other Person whose beneficial ownership of Common Stock would be aggregated
with the Warrantholder’s for purposes of Section 13(d) or Section 16 of the
Exchange Act, and any other applicable regulations of the SEC, including any
“group” of which the Warrantholder is a member (the foregoing, “Attribution
Parties”)) would beneficially own a number of shares of Common Stock in excess
of the Beneficial Ownership Limitation. Except as set forth in the immediately
preceding sentence, for purposes of the foregoing sentence, the number of shares
of Common Stock beneficially owned by such Warrantholder and its Attribution
Parties shall include the number of Warrant Shares issuable under the Notice of
Exercise with respect to which such determination is being made, but shall
exclude the number of shares of Common Stock which are issuable upon
(a) exercise of the remaining, unexercised portion of any Warrant beneficially
owned by such Warrantholder or any of its Attribution Parties, and (b) exercise
or conversion of the unexercised or unconverted portion of any other securities
of the Corporation (including any warrants) beneficially owned by such
Warrantholder or any of its Attribution Parties that are subject to a limitation
on conversion or exercise similar to the limitation contained herein. Except as
set forth in the immediately preceding sentence, for purposes of this Section
14, beneficial ownership shall be calculated in accordance with Section 13(d) of
the Exchange Act and any other applicable regulations of the SEC. In addition,
for


-20-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and the applicable regulations of the SEC. For purposes of
this Section 14, in determining the number of outstanding shares of Common
Stock, a Warrantholder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (x) the Corporation’s most
recent periodic or annual filing with the SEC, as the case may be, (y) a more
recent public announcement by the Corporation that is filed with the SEC, or
(z) a more recent notice by the Corporation or the Corporation’s transfer agent
to the Warrantholder setting forth the number of shares of Common Stock then
outstanding. Upon the written request of a Warrantholder (which may be by
email), the Corporation shall, within three (3) Trading Days thereof, confirm in
writing to such Warrantholder (which may be via email) the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to any actual conversion or
exercise of securities of the Corporation, including exercise of this Warrant,
by such Warrantholder or its Attribution Parties since the date as of which such
number of outstanding shares of Common Stock was last publicly reported or
confirmed to the Warrantholder. The Corporation shall be entitled to rely on
representations made to it by the Warrantholder in any Notice of Exercise
regarding its Beneficial Ownership Limitation. The Warrantholder acknowledges
that the Warrantholder is solely responsible for any schedules or statements
required to be filed by it in accordance with Section 13(d) or Section 16(a) of
the Exchange Act.
(b)    The “Beneficial Ownership Limitation” shall initially be 4.999% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock pursuant to such Notice of Exercise
(to the extent permitted pursuant to this Section 14); provided, however, that
by written notice to the Corporation, which will not be effective until the 61st
day after such notice is given by the Warrantholder to the Corporation, the
Warrantholder may waive or amend the provisions of this Section 14 to change the
Beneficial Ownership Limitation to any other number, and the provisions of
this Section 14 shall continue to apply. Upon any such waiver or amendment to
the Beneficial Ownership Limitation, the Beneficial Ownership Limitation may not
be further waived or amended by the Warrantholder without first providing the
minimum written notice required by the immediately preceding sentence.
Notwithstanding the foregoing, at any time following notice of a Change of
Control Transaction under Section 12(v) with respect to a Change of Control
Transaction that is pursuant to any tender offer or exchange offer (by the
Corporation or another Person (other than the Warrantholder or any Affiliate of
the Warrantholder)), the Warrantholder may waive or amend the Beneficial
Ownership Limitation effective immediately upon written notice to the
Corporation and may reinstitute a Beneficial Ownership Limitation at any time
thereafter effective immediately upon written notice to the Corporation.
(c)    Notwithstanding the provisions of this Section 14, none of the provisions
of this Section 14 shall restrict in any way the number of shares of Common
Stock which the Warrantholder may receive or beneficially own in order to
determine the amount of securities or other consideration that the Warrantholder
may receive in the event of a Change of Control Transaction as contemplated in
Section 12(v) of this Warrant.


-21-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




15.    Governing Law and Jurisdiction. This Warrant shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to any choice or conflict of law provision or rule (whether of
the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. In addition, each of the parties
(a) submits to the personal jurisdiction of the Delaware Court of Chancery in
and for New Castle County, or in the event (but only in the event) that such
Delaware Court of Chancery does not have subject matter jurisdiction over such
dispute, the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does not have jurisdiction over such dispute, any Delaware State court sitting
in New Castle County, in the event any dispute (whether in contract, tort or
otherwise) arises out of this Warrant or the transactions contemplated hereby,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and (c)
agrees that it shall not bring any claim, action or proceeding relating to this
Warrant or the transactions contemplated hereby in any court other than the
Delaware Court of Chancery in and for New Castle County, or in the event (but
only in the event) that such Delaware Court of Chancery does not have subject
matter jurisdiction over such claim, action or proceeding the United States
District Court for the District of Delaware, or in the event (but only in the
event) that such United States District Court also does not have jurisdiction
over such claim, action or proceeding, any Delaware State court sitting in New
Castle County. Each party agrees that service of process upon such party in any
such claim, action or proceeding shall be effective if notice is given in
accordance with the provisions of this Warrant.
16.    Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Corporation.
17.    Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Corporation and
the Warrantholder.
18.    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt, (b) if sent by nationally
recognized overnight air courier, one Business Day after mailing, (c) if sent by
email or facsimile transmission, with a copy mailed on the same day in the
manner provided in clauses (a) or (b) of this Section 18 when transmitted and
receipt is confirmed, or (d) if otherwise personally delivered, when delivered.
All notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.
If to the Corporation, to:
Name:        Air Transport Services Group, Inc.
Address:    145 Hunter Drive
        Wilmington, OH 45177



-22-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Attn:        W. Joseph Payne
Fax:        [*]
Email:        [*]
with a copy to (which copy alone shall not constitute notice):
Name:        Winston & Strawn LLP
Address:    333 S. Grand Avenue
        38th Floor
        Los Angeles, CA 90071
Attn:        C. James Levin
Fax:        (213) 615-1570
Email:        jlevin@winston.com
If to the Warrantholder, to:
Name:        Amazon.com, Inc.
Address:    410 Terry Avenue North
        Seattle, WA 98109-5210
Attn:        General Counsel
Fax:        [*]
with a copy to (which copy alone shall not constitute notice):
Name:        Sullivan & Cromwell LLP
Address:    1888 Century Park East, Suite 2100
        Los Angeles, CA 90067
Attn:        Eric M. Krautheimer
Fax:        (212) 558-3588
Email:        krautheimere@sullcrom.com
19.    Entire Agreement. This Warrant and the form attached hereto, the 2018
Investment Agreement, the other Transaction Documents (as defined in the 2018
Investment Agreement) and the Confidentiality Agreement constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.
20.    Specific Performance. The parties agree that failure of any party to
perform its agreements and covenants hereunder, including a party’s failure to
take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Warrant to consummate the transactions contemplated
hereby, will cause irreparable injury to the other party, for which monetary
damages, even if available, will not be an adequate remedy. It is agreed that
the parties shall be entitled to equitable relief including injunctive relief
and specific performance of the terms hereof, without the requirement of posting
a bond or other security, and each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of a


-23-







--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




party’s obligations and to the granting by any court of the remedy of specific
performance of such party’s obligations hereunder, this being in addition to any
other remedies to which the parties are entitled at law or equity.
21.    Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Warrantholder to exercise this Warrant to purchase
Warrant Shares, and no
enumeration herein of the rights or privileges of Warrantholder, shall give rise
to any liability of the Warrantholder for the purchase price of any Common Stock
or as a stockholder of the Corporation, whether such liability is asserted by
the Corporation or by creditors of the Corporation.
[Remainder of page intentionally left blank]




-24-







--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.
Dated: December 20, 2018
AIR TRANSPORT SERVICES GROUP, INC.
By: /s/ Joseph C. Hete            
Name: Joseph C. Hete
Title: President and Chief Executive Officer
Acknowledged and Agreed
AMAZON.COM, INC.
By: /s/ Alex Ceballos Encarnacion            
Name: Alex Ceballos Encarnacion
Title: Vice President




[Signature Page to Warrant]



--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


Annex A


[Form of Notice of Vesting Event]
Date:
TO: Amazon.com, Inc.
RE: Notice of Vesting Event
Reference is made to that certain Warrant to Purchase Common Stock, dated as of
December 20, 2018 (the “Warrant”), issued to Amazon.com, Inc., representing a
warrant to purchase 14,801,369 shares of common stock of Air Transport Services
Group, Inc. (the “Corporation”). Capitalized terms used herein without
definition are used as defined in the Warrant.
The undersigned hereby delivers notice to you that a Vesting Event has occurred
under the terms of the Warrant.
A.
Vesting Event. The following Vesting Event has occurred on or around
__________________, 20___:

_____
Amazon or one of its Affiliates has executed an Aircraft Lease Agreement with
the Corporation or one of its Affiliates for a Committed Aircraft in accordance
with the terms of the A&R ATSA.

_____
Amazon or one of its Affiliates has executed an extension of an Existing Lease
for a Boeing 767-200 model Aircraft or Boeing 767-300 model Aircraft in
accordance with the terms of the A&R ATSA.

_____
A Committed Aircraft has commenced operations in accordance with the terms of
the A&R ATSA.

B.
Vested Warrant Shares. After giving effect to the Vesting Event referenced in
Paragraph A above, the aggregate number of Warrant Shares issuable upon exercise
of the Warrant that have vested under the terms of the Warrant is:

____________________________.
C.
Exercised Warrant Shares. The aggregate number of Warrant Shares issuable upon
exercise of the Warrant that have been exercised as of the date hereof is:

____________________________.
D.
Unexercised Warrant Shares. After giving effect to the Vesting Event referenced
in Paragraph A above, the aggregate number of Warrant Shares issuable upon
exercise of the Warrant that have vested but remain unexercised under the
Warrant is:





-A-1-



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




____________________________.


AIR TRANSPORT SERVICES GROUP, INC.
By:     
Name:     
Title:     




-A-2-



--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.


Annex B


[Form of Notice of Exercise]
Date:
TO: Air Transport Services Group, Inc.
RE: Election to Purchase Common Stock
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock. A new warrant evidencing the remaining shares
of Common Stock covered by such Warrant, but not yet subscribed for and
purchased, if any, should be issued in the name of the Warrantholder.
Number of shares of Common Stock with respect to which the Warrant is being
exercised (including shares to be withheld as payment of the Exercise Price
pursuant to Section 3(ii)(B)(ii) of the Warrant, if any):
______________________________________
Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(ii)(B)(ii) of the Warrant or cash exercise pursuant to
Section 3(ii)(B)(i) of the Warrant):
___________________________________
Aggregate Exercise Price: _______________________________
Holder:     
By:     
Name:     
Title:     


-B-1-

